DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed June 1, 2022.  Claims 11, 15, and 16 are currently amended.  Claims 1-20 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 16-20 for being indefinite is withdrawn in view of applicant’s claim amendment filed June 1, 2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference fails to disclose the method of claim 1 or the apparatus of claim 16, specifically the specifics of a cartridge that comprises a monolithic body comprising a plurality of projections oriented outward from the center of rotation and a sedimentation tube that contains a density medium has a first portion proximal to the center of rotation that comprises at least one wall that is in line with or angled outward from parallel to any radial line that projects from the center of rotation, wherein a second portion of the sedimentation tube comprises at least one wall that I angled inward from parallel to any radial line that projects from the center of rotation, and a third portion of the sedimentation tube that contains the sedimented particles or cells after rotation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        June 6, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796